Opinion by
Richardson, J.
In accordance with stipulation of counsel that no notice of appraisement was sent by the collector to the plaintiff and that the appraised value of the merchandise was higher than the entered value, the protest was dismissed, and the matter was remanded to a single judge sitting in reappraisement for determination of the value of the merchandise in the manner provided by law (28 U.S.C. § 2636(d)). United States v. James H. Rhodes & Co. (40 C.C.P.A. 1, C.A.D. 488), followed.